              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KELLY J. SINICO,                           :    Civil No. 1:18-CV-01259
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
SALLY A. BARRY, et al.,                    :
                                           :
             Defendants.                   :    Judge Jennifer P. Wilson

                                 MEMORANDUM
      This is an action brought under the Rehabilitation Act (“RA”), the

Americans with Disabilities Act (“ADA”), and the Family and Medical Leave Act

(“FMLA”). Plaintiff, Kelly J. Sinico (“Sinico”), alleges that she was subjected to

adverse employment actions by the Defendants because she was receiving in vitro

fertilization treatment (“IVF”) for her infertility. The case is presently before the

court on two motions to dismiss filed by the Defendants. For the reasons that

follow, the motions will be granted in part and denied in part.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Sinico first filed suit in this case on June 21, 2018. (Doc. 1.) She

subsequently filed an amended complaint on September 5, 2018, and a second

amended complaint on December 18, 2018. (Docs. 7, 18.) On June 7, 2019,

United States District Judge Yvette Kane granted Sinico leave to file a third

amended complaint, which Sinico did later that day. (Docs. 33, 34.)


                                           1
      According to the allegations in the third amended complaint, Sinico began

working as a juvenile probation officer with the Lebanon County probation office

on October 12, 1998. (Doc. 34 ¶ 3.) She continued to work there until June 30,

2017, when she was asked to attend a meeting with the Director of Probation,

Defendant Sally A. Barry (“Barry”). (Id. ¶ 11.) At that time, Defendant Barry

stated that Sinico’s “personal issues” were interfering with her work. (Id.) Barry

then terminated Sinico’s employment. (Id. ¶¶ 13–15.)

      At the time of Sinico’s termination, Barry and the other defendants were

aware that Sinico was receiving IVF to treat her infertility. (Id. ¶¶ 8–9.) Because

of Defendants’ awareness of that fact, Sinico understood the reference to her

“personal issues” to mean that her supervisors were unhappy with her requests for

accommodations and use of leave time. (Id. ¶ 12.)

      Sinico alleges that prior to her termination, the Defendants denied multiple

requests that she made for accommodation of her IVF treatment. On May 23,

2017, Defendant Christner denied Sinico’s request for sick leave to attend a

fertility treatment session, instead converting the request to one for vacation leave.

(Id. ¶¶ 59–60.) On June 5, 2017, Sinico requested accommodations for an embryo

transfer she was scheduled to have on June 10, 2017. (Id. ¶ 65.) Specifically,

Sinico informed her supervisors that she would be on bed rest for 48 hours after the

transfer, that she would be limited to minimal movement for another 48 hours, and

                                          2
that she needed to be given light duty or leave for another eleven days after that.

(Id.) The next day, Defendant Penberth called Sinico into his office for a meeting.

(Id. ¶ 66.) During that meeting, Sinico asked Penberth if she could be allowed to

work in a less stressful environment for two weeks. (Id. ¶ 68.) Penberth denied

the request and denied all but two days of the leave Sinico had requested in her

June 5, 2017 request. (Id. ¶ 69.) Penberth stated that he needed to deny the request

for leave because Defendants Christner and Whitman would be on vacation during

the time for which Sinico requested leave and because Penberth and Assistant

Supervisor Dowhower 1 would be at training on one of the requested days. (Id. ¶

70.)

         The day after Penberth denied Sinico’s requests for accommodation,

Penberth and Defendant Christner called Sinico for a meeting. (Id. ¶ 71.) Penberth

and Christner told Sinico that they needed to conduct a “case review” with Sinico

and then gave her a memorandum that was comprised “solely of extensive and

critical comments of [Sinico’s] work performance.” (Id.)

         On June 22, 2017, Sinico learned that she was pregnant and requested

accommodations from Defendants Christner and Penberth in the form of a week of

sick leave in July 2017. (Id. ¶ 76.) Neither Christner, Penberth, nor the other




1
    Dowhower is not named as a defendant.
                                            3
Defendants responded to Sinico’s request before they terminated her employment

on June 30, 2017. (Id. ¶ 77.)

      Shortly before the termination of her employment, on either June 27, 2017

or June 28, 2017, Sinico smelled strong paint fumes while she was working in her

office, which resulted from renovations that the probation office was undergoing.

(Id. ¶ 79.) Sinico complained about the fumes to Defendants Christner and

Whitman and said that she was worried the fumes could harm her pregnancy. (Id.

¶¶ 80–81.) Christner acknowledged that she was aware of Sinico’s pregnancy and

directed Sinico to work in a different office with the door closed and a window

open. (Id. ¶ 82.)

      Sinico’s amended complaint raises six claims. In Count I, she alleges that

Defendants failed to provide reasonable accommodations in violation of the RA.

(Id. ¶¶ 117–20.) In Count II, she alleges retaliation in violation of the RA. (Id. ¶¶

121–27.) In Count III, she alleges discrimination and wrongful discharge on the

basis of disability in violation of the ADA. (Id. ¶¶ 128–31.) In Count IV, she

alleges that Defendants interfered with her ability to take FMLA leave in violation

of the FMLA. (Id. ¶¶ 132–41.) In Count V, she alleges retaliation in violation of

the FMLA. (Id. ¶¶ 142–46.) In Count VI, she alleges discrimination on the basis

of disability in violation of the ADA. (Id. ¶¶ 147–57.) The third amended

complaint names as Defendants Barry, Christner, Penberth, the Commonwealth of

                                          4
Pennsylvania, and John C. Tylwalk (“Tylwalk”), the President Judge of the

Lebanon County Court of Common Pleas, which oversees the probation

department. (Id. at 1.) The individual defendants are sued in both their individual

and official capacities. (Id.) Sinico seeks prospective injunctive relief in the form

of reinstatement as well as various forms of monetary relief. (Id. at 29.)

                               MOTIONS TO DISMISS

      On June 27, 2019, Defendants Barry, Christner, and Penberth (“the

Probation Defendants”) moved to dismiss the third amended complaint. (Doc. 35.)

The Probation Defendants argue that all claims against them in their individual

capacities under the ADA and the RA should be dismissed because neither statute

allows for liability against an individual. (Doc. 38 at 4–5.) The Probation

Defendants then argue that all claims against them in their official capacities

should be dismissed because they are entitled to sovereign immunity. (Id. at 9.)

The Probation Defendants further argue that Sinico’s FMLA claims should be

dismissed because claims for damages and liquidated damages under the FMLA’s

self-care provisions are barred by the Eleventh Amendment. (Id. at 9– 10.) Finally,

the Probation Defendants argue that the individual-capacity FMLA claims should

be dismissed because Sinico has not alleged sufficient facts to state an FLMA

claim upon which relief may be granted. (Id. at 10–11.)




                                          5
      Sinico opposes the Probation Defendants’ motion to dismiss. She argues the

Probation Defendants are not entitled to sovereign immunity as to her official-

capacity claims because the Commonwealth of Pennsylvania waived sovereign

immunity by accepting federal funds. (Doc. 40 at 5–6.) She further argues that her

claims for individual liability under the ADA and RA should not be dismissed

because official-capacity claims seeking injunctive relief are cognizable against

individual defendants under the Supreme Court’s holding in Ex Parte Young, 209

U.S. 123 (1908). (Id. at 6–8.) Finally, she argues that she has pleaded sufficient

facts to state FMLA claims against the Probation Defendants. (Id. at 8–15.)

      Defendants Tylwalk and the Commonwealth (“the Commonwealth

Defendants”) separately moved to dismiss Sinico’s third amended complaint,

raising several arguments for dismissal. (Doc. 36.) The Commonwealth

Defendants first argue that Sinico’s FMLA claims should be dismissed because

states are entitled to sovereign immunity from claims under the FMLA’s self-care

provision. (Doc. 37 at 7–8.) The Commonwealth Defendants similarly argue that

Sinico’s ADA claims are barred by sovereign immunity. (Id. at 8–10.) Next, the

Commonwealth Defendants argue that the individual-capacity ADA and RA

claims against Tylwalk should be dismissed because neither statute allows for

individual liability. (Id. at 10–11.) The Commonwealth Defendants further argue

that the ADA claims against them should be dismissed because Sinico failed to

                                         6
exhaust her administrative remedies before filing suit. (Id. at 11–13.)

Additionally, the Commonwealth Defendants argue that Sinico’s claim for

liquidated damages under the RA should be dismissed because the RA does not

allow liquidated damages. (Id. at 14.) Finally, the Commonwealth Defendants

argue that all individual-capacity claims against Tylwalk under the FMLA should

be dismissed because Sinico has not pleaded sufficient facts to state an FMLA

claim upon which relief may be granted against Tylwalk. (Id. at 14–15.)

      Sinico filed a brief in opposition to the Commonwealth Defendants’ motion

to dismiss on July 22, 2019. (Doc. 39.) First, she argues that the Commonwealth

has waived sovereign immunity under the RA by accepting federal funds. (Id. at

7–10.) Second, she argues that she sufficiently pleads claims against Tylwalk in

his individual capacity because he had supervisory liability for the actions of the

other defendants as the President Judge of the judicial district. (Id. at 10–12.)

Finally, she argues that she has met the requirements for an exception to the

administrative exhaustion requirement under the Third Circuit’s holding in Glus v.

C.G. Murphy Co., 629 F.2d 248 (3d Cir. 1980).

      The court will analyze the Defendants’ motions to dismiss below.

Ultimately, both motions are granted in part and denied in part.




                                           7
                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).




                                            8
                                    DISCUSSION

      A. Sinico’s Claims Against the Individual Defendants Under the ADA
         and the RA

      The court will first address the Defendants’ argument that Sinico’s ADA and

RA claims against the individual defendants should be dismissed. Neither Title I

of the ADA nor Section 504 of the RA allow claims against individual defendants.

See A.W. v. Jersey City Pub. Schs., 486 F.3d 791, 804 (3d Cir. 2007) (“Suits may

be brought pursuant to Section 504 against recipients of federal financial

assistance, but not against individuals.” (citing Emerson v. Thiel Coll., 296 F.3d

184, 190 (3d Cir. 2002))); Michalesko v. Freeland Borough, 18 F. Supp. 3d 609,

626 (M.D. Pa. 2014) (granting individual defendants’ motion to dismiss under the

ADA because “the ADA does not impose individual liability”).

      Sinico argues that her ADA and RA claims against the individual defendants

should not be dismissed under the Ex Parte Young doctrine. (Doc. 40 at 6–8.) The

Ex Parte Young doctrine is an exception to the Eleventh Amendment’s grant of

sovereign immunity that allows a plaintiff to sue a government official in his

official capacity for prospective injunctive relief. Koslow v. Commonwealth of

Pennsylvania, 302 F.3d 161, 168 (3d Cir. 2002). While this doctrine allows claims

for prospective injunctive relief to proceed against individual defendants in their

official capacities, it does not allow such claims to proceed against defendants in

their individual capacities. Id. at 178 (noting that the Ex Parte Young doctrine
                                          9
allowed a plaintiff to bring a claim against an individual defendant, “but only in his

representative—not his individual—capacity”).

      Sinico is correct that her claims for prospective injunctive relief against the

individual defendants in their official capacities should not be dismissed under the

Ex Parte Young doctrine. Id. at 179. This does not, however, mean that her ADA

and RA claims should survive the defendants’ motions in their entirety. The Ex

Parte Young doctrine does not allow claims to proceed against individual

defendants in their individual capacities and only allows official-capacity claims to

proceed to the extent that a plaintiff seeks prospective injunctive relief. Id. at 178.

      Accordingly, Sinico’s ADA and RA claims against Defendants Barry,

Christner, Penberth, and Tylwalk are dismissed except to the extent that she seeks

prospective injunctive relief from the Defendants in their official capacities. (See

Doc. 34 at 29 (seeking “injunctive relief including but not limited to

reinstatement”).)

      B. Sovereign Immunity

      The court will next analyze the Defendants’ arguments that they are entitled

to sovereign immunity. The Eleventh Amendment of the United States

Constitution recognizes that individual states are entitled to sovereign immunity,

which is “the privilege of the sovereign not to be sued without its consent.”

Virginia Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). Under

                                          10
the Eleventh Amendment, a state that has not consented to suit is “immune from

suits brought in federal courts by her own citizens as well as by citizens of another

State.” Edelman v. Jordan, 415 U.S. 651, 663 (1974) (citing Hans v. Louisiana,

134 U.S. 1 (1890)).

      The Eleventh Amendment bars suits not only against states, but also against

agencies and entities that are “so intertwined” with the states as to be considered

“arms of the state.” Karns v. Shanahan, 879 F.3d 504, 512–13 (2018) (citing

Bowers v. NCAA, 475 F.3d 524, 545 (3d Cir. 2007)). “A party is an ‘arm of the

state’ for sovereign immunity purposes when ‘the state is the real, substantial party

in interest.’” Patterson v. Pa. Liquor Control Bd., 915 F.3d 945, 950 (3d Cir.

2019) (quoting Ford Motor Co. v. Dep’t of Treasury of State of Ind., 323 U.S. 459,

464 (1945)). Similarly, claims against individual defendants in their official

capacities may be barred by sovereign immunity because the “real party in interest

is the government entity, not the named official.” Lewis v. Clarke, 137 S. Ct.

1285, 1290–91 (2017).

      There are three exceptions to the Eleventh Amendment’s grant of sovereign

immunity. Hollihan v. Pa. Dep’t of Corr., 159 F. Supp. 3d 502, 510 (M.D. Pa.

2016). First, Congress may authorize suits against states through its enforcement

power under the Fourteenth Amendment. Coll. Sav. Bank v. Fla. Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 670 (1999). Second, states may

                                         11
waive sovereign immunity by consenting to suit. Id. And third, plaintiffs may

bring suit under the “legal fiction” of Ex Parte Young, 209 U.S. at 159–60, which

allows a plaintiff to sue a government official in his official capacity for

prospective injunctive relief. Koslow, 302 F.3d at 168.

      In this case, the Probation Defendants argue that all official capacity claims

against them are barred by sovereign immunity, while the Commonwealth

Defendants argue that Sinico’s FMLA and ADA claims are barred by sovereign

immunity. (Doc. 38 at 9; Doc. 37 at 8–10.) Sinico argues that the

Commonwealth—and by extension the individual defendants—has waived

sovereign immunity by accepting federal funds. (Doc. 40 at 5–6; Doc. 39 at 7–10.)

      At the outset, the court notes that under the Ex Parte Young doctrine, the

individual defendants are not entitled to sovereign immunity as to Sinico’s claims

for prospective injunctive relief against them in their official capacities. See

Koslow, 302 F.3d at 168.

      As for the question of whether the Commonwealth has waived its sovereign

immunity, Sinico is correct that the receipt of federal funds may constitute a

waiver of sovereign immunity under the RA. See Haybarger v. Lawrence Cty.

Adult Probation & Parole, 551 F.3d 193, 195 (3d Cir. 2008); Koslow, 302 F.3d at

170. The question of whether the Commonwealth receives federal funds under the

RA is ultimately a question of fact that cannot be determined on a motion to

                                          12
dismiss. E.g., MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d 565, 580–81

(W.D. Pa. 2019); A.C. v. Scranton Sch. Dist., 191 F. Supp. 3d 375, 391 (M.D. Pa.

2016). At this stage of litigation, Sinico’s only burden is to allege that the

Commonwealth receives federal funds. Id. She has met that burden here. (See

Doc. 34 at 41–42.) The court therefore cannot dismiss Sinico’s RA claim on the

basis of sovereign immunity because she has alleged that the Commonwealth

receives federal funds under the RA. Haybarger, 551 F.3d at 195.

      Waiver of sovereign immunity under the RA, however, does not constitute a

waiver of sovereign immunity as to all claims in the case. See Koslow, 302 F.3d at

172 (finding that state’s acceptance of federal RA funds waived sovereign

immunity as to RA claims, but not as to plaintiff’s other claims). States are

entitled to sovereign immunity against claims brought under the FMLA’s self-care

provision. Coleman v. Court of Appeals of Md., 566 U.S. 30, 33 (2012). States are

similarly entitled to sovereign immunity against claims brought under Title I of the

ADA. Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 239 (2005). Because

Pennsylvania has not waived this immunity, see 1 Pa.C.S. § 2310, Defendants are

entitled to sovereign immunity as to Sinico’s FMLA and ADA claims against the

Commonwealth and against the individual Defendants in their official capacities,

except to the extent that Sinico seeks prospective injunctive relief from the

individual defendants in their official capacities.

                                          13
      C. Liquidated Damages Under the RA

      The court will next address the Commonwealth Defendants’ argument that

Sinico’s claim for liquidated damages under the RA should be dismissed because

that statute does not allow the recovery of liquidated damages. (Doc. 37 at 14.)

The Commonwealth Defendants argue that liquidated damages are not recoverable

under the RA because 42 U.S.C. § 1981a—which governs damages in cases of

alleged intentional discrimination in employment—does not contain a provision

allowing the recovery of liquidated damages. (Id.) Sinico does not address this

argument in her brief opposing the Commonwealth Defendants’ motion. (See

generally Doc. 39.)

      In analyzing the Commonwealth Defendants’ argument that 42 U.S.C. §

1981a does not allow liquidated damages, the court begins with the text of the

statute. Monzon v. De La Roca, 910 F.3d 92, 101 (3d Cir. 2018) (“Only when a

statute is ambiguous and includes disputed language ‘reasonably susceptible to

different interpretations’ should a court go beyond interpreting the text of a

provision.” (quoting In re Phila. Newspapers, LLC, 599 F.3d 298, 304 (3d Cir.

2010))). Section 1981a does not contain a provision allowing recovery of

liquidated damages in cases of intentional discrimination, but also does not state

that such damages are barred. See 42 U.S.C. § 1981a. In fact, Section 1981a states

that a plaintiff “may recover compensatory and punitive damages . . . in addition to

                                          14
any relief authorized by section 706(g) of the Civil Rights Act of 1964.” Section

706(g) of the Civil Rights Act specifies that a court, upon finding that a defendant

has engaged in intentional discrimination, may order the following remedies:

      [T]he court may enjoin the respondent from engaging in such unlawful
      employment practice, and order such affirmative action as may be
      appropriate, which may include reinstatement or hiring of employees,
      with or without back pay (payable by the employer, employment
      agency, or labor organization, as the case may be, responsible for the
      unlawful employment practice). Interim earnings or amounts earnable
      with reasonable diligence by the person or persons discriminated
      against shall operate to reduce the back pay otherwise allowable.

Civil Rights Act of 1964, Pub. L. No. 88-352, 78 Stat. 261 (codified at 42 U.S.C. §

2000e-5(g)(1)).

      It is not clear from the face of Section 1981a or from the face of Section

706(g) of the Civil Rights Act that claims for liquidated damages are barred under

the RA. To begin with, Section 706(g) of the Civil Rights Act specifies that a

plaintiff may receive back pay, and the Third Circuit has suggested in dicta that

back pay may be a form of liquidated damages in certain situations. See, e.g.,

Watcher v. Pottsville Area Emergency Med. Servs., Inc., 248 F. App’x 272, 276

(3d Cir. 2007) (noting that plaintiff could not recover back pay under ADEA’s

liquidated damages provision without “a finding of discriminatory termination”);

Blum v. Witco Chem. Corp., 829 F.2d 367, 382 (3d Cir. 1987) (“We agree that one

purpose of a liquidated damage award is to compensate the plaintiff for the delay

in receiving back pay and benefits.”). Moreover, the Commonwealth Defendants
                                         15
have not cited to any controlling case law that stands for the proposition that

liquidated damages are barred under the RA. Accordingly, the Commonwealth

Defendants’ motion to dismiss Sinico’s claim for liquidated damages under the RA

is denied.

      D. The Commonwealth Defendants’ Failure-to-Exhaust Argument

      The court will next address the Commonwealth Defendants’ argument that

Sinico’s ADA claim should be dismissed because she failed to exhaust her

administrative remedies. Given the court’s above conclusions on sovereign

immunity and individual claims under the ADA, Sinico’s only ADA claims that

remain viable for this analysis are her claims for prospective injunctive relief

against the individual defendants in their official capacities. Additionally, because

failure to exhaust is an affirmative defense that a defendant must plead and prove,

Williams v. Runyon, 130 F.3d 568, 573 (3d Cir. 1997), the court will only consider

whether Sinico has exhausted her administrative remedies against Defendant

Tylwalk since the Probation Defendants have not argued that Sinico failed to

exhaust her administrative remedies.

      Before filing a complaint alleging violations of the ADA in federal court, a

plaintiff must exhaust her administrative remedies. Churchill v. Star Enters., 183

F.3d 184, 190 (3d Cir. 1999). To exhaust administrative remedies, a plaintiff must

follow the administrative procedures outlined in 42 U.S.C. § 2000e–5, which

                                          16
requires the plaintiff to file a complaint of discrimination before the Equal

Employment Opportunity Commission (“EEOC”), and obtain a right-to-sue letter.

Id.; see also Mandel v. M & Q Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013).

      Generally, a plaintiff may only bring an ADA claim against a party that was

previously named in an EEOC complaint. Schafer v. Bd. of Pub. Educ. Of the

Sch. Dist. of Pittsburgh, Pa., 903 F.2d 243, 251 (3d Cir. 1990). The Third Circuit

recognizes an exception to this rule, however, when a party that was not named in

the EEOC complaint has received notice and has a “shared commonality of

interest” with the party that was named in the EEOC complaint. Id. at 252 (citing

Glus, 629 F.2d at 251). Courts analyzing whether this exception applies should

consider four factors:

      1) whether the role of the unnamed party could through reasonable
      effort by the complainant be ascertained at the time of the filing of the
      EEOC complaint; 2) whether, under the circumstances, the interests of
      a named [party] are so similar [to] the unnamed party that for purposes
      of obtaining voluntary conciliation and compliance it would be
      unnecessary to include the unnamed party in the EEOC proceedings; 3)
      whether its absence from the EEOC proceedings resulted in actual
      prejudice to the interests of the unnamed party; 4) whether the unnamed
      party has in some way represented to the complainant that its
      relationship with the complainant is to be through the named party.

Id. at 252 n.7 (quoting Glus, 629 F.2d at 251).

      Here, the court concludes that Sinico has exhausted her administrative

remedies with regard to her ADA claims against Defendant Tylwalk. As the

Commonwealth Defendants acknowledge, Sinico named the Lebanon County
                                          17
Court of Common Pleas in her EEOC complaint but did not name Tylwalk. (Doc.

37 at 12.) The Commonwealth Defendants argue that this is not sufficient for

Sinico to exhaust her administrative remedies against Tylwalk, while Sinico argues

that it is sufficient. (Id. at 12–13; Doc. 39 at 14–15.) This issue is

indistinguishable from an issue that was considered by the United States District

Court for the Western District of Pennsylvania in Harter v. Cty. of Washington,

No. 11-CV-00588, 2012 WL 1032478 (W.D. Pa. Mar. 27, 2012).

      In Harter, an employee of the Washington County Court of Common Pleas

brought an EEOC charge alleging violations of the ADA, naming various county

entities, but not naming the court’s President Judge. Id. at *6. The employee

subsequently filed suit in federal court, naming the President Judge as a defendant.

Id. The judge moved to dismiss, arguing that the employee had not exhausted her

administrative remedies because she had failed to name the judge in her EEOC

complaint. Id. The court denied the motion to dismiss, finding that the judge had

notice of the EEOC charges because they were brought against other county

defendants and that the judge had a shared commonality of interest with the named

defendants. Id. at *6–7.

      The court here reaches the same conclusion that the court reached in Harter.

As the President Judge of the Lebanon County Court of Common Pleas, Tylwalk

had notice of Sinico’s EEOC charge. In addition, Tylwalk shared a commonality

                                          18
of interest with the court such that Sinico’s exhaustion of administrative remedies

as to the court also exhausted her administrative remedies as to Tylwalk.

Accordingly, the Commonwealth Defendants’ motion to dismiss for failure to

exhaust administrative remedies is denied.

      E. Sinico Fails to State an FMLA Claim Upon Which Relief May Be
         Granted.

      Finally, the court will address the Defendants’ arguments that Sinico has

failed to state an FMLA claim upon which relief may be granted. (See Doc. 37 at

14–15; Doc. 38 at 10–11.) Sinico’s claims under the FMLA sound in interference

(Count IV) and retaliation (Count V).

      To state a claim for interference with benefits under the FMLA, a plaintiff

must plead that “(1) he or she was an eligible employee under the FMLA; (2) the

defendant was an employer subject to the FMLA’s requirements; (3) the plaintiff

was entitled to FMLA leave; (4) the plaintiff gave notice to the defendant of his or

her intention to take FMLA leave; and (5) the plaintiff was denied benefits to

which he or she was entitled under the FMLA.” Capps v. Mondelez Global, LLC,

847 F.3d 144, 155 (3d Cir. 2017) (quoting Ross v. Gilhuly, 755 F.3d 185, 191–92

(3d Cir. 2014)).

      An employee is an eligible employee under the FMLA if she has been

employed by her employer for at least twelve months and has worked at least 1,250

hours for the employer in the last twelve months. 29 U.S.C. § 2611(2)(A). An
                                         19
employer is subject to the FMLA if it “employs 50 or more employees for each

working day during each of 20 or more calendar workweeks in the current or

preceding calendar years.” Id. § 2611(3)(A)(i).

      To state a claim for retaliation under the FMLA, a plaintiff must plead that

“(1) he invoked his right to FMLA-qualifying leave, (2) he suffered an adverse

employment decision, and (3) the adverse action was causally related to his

invocation of rights.” Id. at 152 n.6 (quoting Ross, 755 F.3d at 193).

      Individual supervisors may be held liable as employers under the FMLA.

Haybarger Lawrence Cty. Adult Probation & Parole, 667 F.3d 408, 415–17 (3d

Cir. 2012). “[A]n individual is subject to FMLA liability when he or she exercises

‘supervisory authority over the complaining employee and was responsible in

whole or part for the alleged violation’ while acting in the employer’s interest.” Id.

at 417 (quoting Riordan v. Kempiners, 831 F.2d 690, 694 (7th Cir. 1987)).

      Here, Sinico fails to state a claim under the FMLA because she has failed to

allege that she worked at least 1,250 hours in the twelve months proceeding her

termination or that her employer employed at least 50 employees during the

relevant time period. 29 U.S.C. § 2611; see also, e.g., Kiniropoulos v.

Northampton Cty. Child Welfare Serv., 917 F. Supp. 2d 377, 391–92 (E.D. Pa.

2013) (dismissing FMLA claim without prejudice where employee failed to allege

that she worked at least 1,250 hours during relevant period or that her employer

                                         20
employed at least 50 employees). Although Sinico’s third amended complaint

alleges that the Lebanon County Court of Common Pleas employs at least 15

employees, see Doc. 34 ¶ 37, this allegation is not sufficient to infer that the

employer employed at least 50 employees, which is the standard for an employer

to be subject to the FMLA. Accordingly, Sinico’s FMLA claims are dismissed

without prejudice.

                                    CONCLUSION

      For the foregoing reasons, the Defendants’ motions to dismiss (Docs. 35–36)

are granted in part and denied in part. An appropriate order follows.



                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

      Dated: February 3, 2020




                                          21
